             Case 2:16-cr-00294-JCM-VCF Document 275 Filed 12/28/20 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***
      UNITED STATES OF AMERICA,
4
                            Plaintiff,
5                                                          2:16-cr-00294-JCM-VCF
      vs.                                                  ORDER
6     JASON GOLDSBY,
7                           Defendant.
8            The court ordered that AUSA Lopez must provide the court with the Grand Jury transcript for in
9    camera review by December 21, 2020. (ECF No. 271). To date, no Grand Jury transcript has been
10   received.
11           Accordingly,
12           IT IS HEREBY ORDERED that AUSA Lopez must provide the court with the Grand Jury
13   transcript for in camera review by noon, January 4, 2021. If the parties no longer would like the court to
14   review the Grand Jury transcript, a stipulation to that effect must be filed on or before noon, January 4,
15   2021.
16           DATED this 28th day of December, 2020.
                                                                 _________________________
17
                                                                 CAM FERENBACH
18                                                               UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24

25
